           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

JOHN HOUTSMA,
      Petitioner,
v.                                                    Case No. 1:19-cv-112-AW-GRJ
STATE OF FLORIDA,
     Respondent.
_______________________________/
                              ORDER OF DISMISSAL

      The Court has considered the Magistrate Judge’s report and recommendation

filed September 18, 2019. ECF No. 9. There have been no objections filed. The

Court concludes that the report and recommendation should be approved and

adopted—and that the case should be dismissed. The Clerk will enter a judgment

stating, “This case is dismissed for lack of jurisdiction.” A certificate of appealability

is denied. The Clerk will close the file.

      SO ORDERED on November 5, 2019.

                                         s/ Allen Winsor
                                         United States District Judge
